Citation Nr: 1233005	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  95-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to increased evaluation for pseudofolliculitis barbae and seborrheic dermatitis of the head and scalp, rated as 30 percent disabling prior to December 4, 2006, and as 60 percent disabling from that date. 

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1974.  He was discharged from service under honorable conditions pursuant to Chapter 13, Army Regulation 635-200 as unsuitable for continued active service. 

This case is before the Board of Veterans' Appeals (Board) on appeal of July 1995 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 1994 and April 1998 the Veteran testified before the RO's Hearing Officer regarding the issue of evaluation of the service-connected skin disability.  Transcripts of those hearings are associated with the claims files. 

These issues were most recently before the Board in July 2011 when they were remanded, in separate decisions, for further development.  The claims files have now been returned to the Board for further appellate action, and the Board has merged the two appeals under the docket number on the title page of this decision. 


REMAND

Skin Disability

In July 2011, the Board remanded this matter (in pertinent part) to obtain an opinion concerning the impact of the Veteran's service-connected skin disability on his ability to work and his activities of daily living, distinguishing the service-connected disability from any comorbid nonservice-connected skin disorder.  The rationale for the opinion was to be provided.

The Veteran underwent a VA skin examination in August 2011; however, the opinion provided by the examiner is not adequate for adjudication purposes.  Specifically, although the VA examiner opined that the Veteran's service-connected skin disability does not prevent him from maintaining gainful employment or activities of daily living, no reasons and bases for this opinion were provided.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another opinion is needed on remand.

TDIU 

Regarding the Veteran's claim for a TDIU, this matter is inextricably intertwined with the claim seeking increased rating; consideration of this matter must be deferred pending resolution of the rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the development ordered above should result in evidence pertinent to the Veteran's claim for a TDIU. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Return the Veteran's claims files to the examiner who conducted the August 2011 skin examination. 

Based upon the review of the claims files, the August 2011 examination results,  and sound medical principles, the examiner should provide an opinion, with supporting rationale, concerning the impact of the Veteran's service-connected skin disability on his ability to work and his activities of daily living, distinguishing the service-connected disability from any comorbid nonservice-connected skin disorder.

If the August 2011 examiner is not available, the claims files should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issues on appeal, utilizing the former and revised rating criteria for skin disabilities as appropriate.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 


							(CONTINUED ON NEXT PAGE)



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

